Citation Nr: 1431756	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  04-36 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of a 10 percent rating for tinnitus.

2.  Entitlement to an effective date prior to September 23, 2002 for a 40 percent disability rating for bilateral hearing loss.

3.  Entitlement to service connection for a scar affecting groin area, claimed as the right lower left crotch.

4.  Entitlement to service connection for a skin disease, to include as secondary to herbicide exposure.

5.  Entitlement to a rating in excess of 40 percent for the period prior to December 21, 2012, and in excess of 60 percent thereafter for bilateral hearing loss.   

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2003 and May 2008 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Jackson, Mississippi.  These claims were previously remanded by the Board in March 2009 and the case now returns for further appellate review. 

In March 2009, the Board also remanded the issue of whether new and material evidence had been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and anxiety disorder.  In this regard, the Board determined that, in November 2002 and September 2003 statements, the Veteran alleged clear and unmistakable error (CUE) in a January 1990 rating decision that denied service connection for a nervous disorder to include PTSD and depressive disorder, and such claim was inextricably intertwined with his application to reopen such claims.  

Upon remand, the agency of original jurisdiction (AOJ) determined, in a February 2011 rating decision, that there was no CUE in the January 1990 rating decision.  However, in an October 2012 rating decision, service connection for PTSD was granted and assigned initial ratings of 30 percent, effective July 2, 2007, and 50 percent, effective February 28, 2012.  An October 2012 statement of the case continued the denial of whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for an anxiety disorder.  Thereafter, in November 2012, the Veteran entered a notice of disagreement as to the assigned initial ratings and effective date of service connection for his PTSD.  

However, in a December 2013 rating decision, the AOJ recharacterized the Veteran's disability as PTSD to include anxiety disorder, and assigned an effective date of August 29, 2000, for the award of service connection and an initial 30 percent rating.  The initial 50 percent rating was continued as of February 28, 2012.  After being informed of such actions in a December 2013 Report of Contact, the Veteran indicated that such action fully satisfied his appeal.  Therefore, such issues are no longer before the Board.

The Board notes that, in November 2012, the Veteran submitted a statement indicating that he would be requesting a personal hearing in connection with his appeal.  As such, in December 2013 Report of Contact, he indicated that he desired a Board video-conference hearing.  However, as he had previously indicated that he did not want a Board hearing in connection with his appeal, he was sent a letter in May 2014 in order to determine whether he still desired a hearing and, if so, the type of hearing.  Such letter further informed him that, if he did not respond within 30 days, the Board would assume that he did not want a hearing.  To date, no response from the Veteran has been received and, as such, the Board assumes that he does not want a hearing.  

Also in May 2014, the Board sent a letter to the Veteran so that he could clarify which service organization, if any, he chose to represent him.  He was informed that, if he did not respond to the correspondence within 30 days, the Board would assume that he wished to represent himself.  To date, he has not responded or appointed a representative and, as such, the Board finds that he is unrepresented in the current matter. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board notes that, since the Veteran's claims were last considered by the AOJ in the February 2011 supplemental statement of the case, additional VA treatment records dated through January 2014 and a February 2014 VA examination report were associated with the record.  However, such evidence is irrelevant to the claims decided herein.  Therefore, there is no prejudice to the Veteran in the Board proceeding with an adjudication of such claims at this time.  Moreover, as his claims regarding service connection for a skin disease and an increased rating for his bilateral hearing loss are being remanded, the AOJ will have an opportunity to review such evidence in the readjudication of such claims. 

As noted in the March 2009 Remand, the Veteran also raised a claim for service connection for hypertension in his September 2004 VA Form 9.  This issue has not been developed for appellate review and, accordingly, is again referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a skin disorder and increased ratings for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision dated in January 1990 and issued in March 1990, the AOJ granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective February 28, 1989.

2.  In September 2003 and October 2003, the Veteran submitted a freestanding claim for an earlier effective date for the grant of a 10 percent rating for tinnitus.

3.  In a final decision issued in March 2009, the Board denied entitlement to an effective date prior to September 23, 2002 for a 40 percent disability rating for service-connected bilateral hearing loss.

4.  At the Veteran's February 1965 pre-induction examination, a two inch scar of the right lower leg was noted, and such did not increase in severity during service. 



CONCLUSIONS OF LAW

1.  The March 1990 rating decision that granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective February 28, 1989, is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

2.  The claim of entitlement to an earlier effective date for the grant of a 10 percent rating for tinnitus is dismissed. 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1100 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The March 2009 Board decision that denied entitlement to an effective date prior to September 23, 2002 for a 40 percent disability rating for service-connected bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008) [(2013)].

4.  Pre-existing two inch scar of the right lower leg was not aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With respect to the earlier effective date claims, as will be discussed below, the Board finds that such must be dismissed as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). Therefore, there is no reasonable possibility that further assistance would aid the Veteran in substantiating his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Regarding the claim for service connection for a scar, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2002 letter, sent prior to the initial unfavorable decision issued in August 2003, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2006 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the March 2006 letter was issued after the initial August 2003 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 letter was issued, the Veteran's claim was readjudicated in the August 2008 and February 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  In this regard, the Board notes that, while he identified VA outpatient treatment records from the Richmond, Boston, and West Roxbury VA medical centers; however, formal findings were made as to the unavailability of those records and the Veteran was notified of the same.  Thus, the Board finds that VA satisfied its duty to assist in this regard.  Moreover, he has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in August 2010 with respect to the issues decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

As indicated previously, in March 2009, the Board remanded the case for additional development, to include affording the Veteran a VA examination so as to determine the nature and etiology of his scar.  As discussed in the preceding paragraph, such was obtained in August 2010.  Therefore, the Board finds that the AOJ has substantially complied with the March 2009 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

      a.  Earlier Effective Date Claims

By way of background, the Veteran initially claimed service connection for tinnitus and bilateral hearing loss in a claim received by VA on February 28, 1989.  As such, in a final decision dated in January 1990 and issued in March 1990, the AOJ granted service connection for tinnitus and bilateral hearing loss, and assigned initial 10 percent and 30 percent disability ratings, respectively, effective February 28, 1989.

In March 1990, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his tinnitus and bilateral hearing loss was received until January 1992.  38 U.S.C. § 4005(c) (1988) [38 U.S.C.A. 
§ 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's tinnitus and bilateral hearing loss was received prior to the expiration of the appeal period stemming from the March 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In this regard, in January 1992, the Veteran submitted a 'notice of disagreement' regarding the assigned earlier effective dates and ratings for his tinnitus and bilateral hearing loss.  However, in an April 1992 letter, the Veteran was informed that such statement could not be a notice of disagreement as to the March 1990 rating decision as it was received more than a year after the issuance of such decision.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (the claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period).

In August 2000, the Veteran filed claims for increased ratings for tinnitus and bilateral hearing loss.  In an August 2003 rating decision, the AOJ denied an increased rating for tinnitus, but awarded an increased rating of 40 percent for the Veteran's bilateral hearing loss, effective September 23, 2002, the date VA received his claim.  The Veteran entered a notice of disagreement as to such rating decision in September 2003, and again in October 2003, in which he indicated disagreement with the effective date assigned for the 10 percent rating for tinnitus and the 40 percent rating for bilateral hearing loss.  

Relevant to his appeal for an earlier effective date for the 40 percent rating for bilateral hearing loss, the Veteran perfect such by timely filing a substantive appeal following the issuance of a statement of the case.  As such, in the March 2009 Board decision, the Board adjudicated such claim and denied an effective date prior to September 23, 2002, for the award of a 40 percent rating for bilateral hearing loss.  

Additionally, as the Board determined that the Veteran had entered a notice of disagreement as to the assigned effective date for the 10 percent rating for his tinnitus, but a statement of the case had not been issued, it was remanded for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the AOJ issued the requested statement of the case regarding the claim for an earlier effective date for service connection of tinnitus in February 2011, and the Veteran timely perfected an appeal as to such issue later in February 2011.  However, for the reasons discussed below, the Board finds that the claim for earlier effective date for tinnitus is a freestanding earlier effective date claim and must be dismissed as a matter of law.  

In this regard, as the rating decision issued in March 1990 established an effective date for service connection and the initial 10 percent rating for tinnitus, i.e., February 28, 1989, and is final, the Veteran's September 2003 'notice of disagreement' and October 2003 statements are freestanding claims for an earlier effective date as the August 2003 rating decision did not assign any effective date.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.

Based on the precedential Court decision in Rudd, the Board finds that the Veteran's earlier effective date claim for the grant of tinnitus with a 10 percent disability rating must be dismissed.  In the instant case, the Veteran did not file a timely appeal to the March 1990 rating decision that granted service connection for tinnitus and assigned the 10 percent disability rating, effective February 28, 1989.  

In light of the final rating decision regarding the tinnitus claim, the Veteran is left with only one option in his attempt to obtain earlier effective date: a claim alleging CUE in the January 1990 decision for tinnitus.  See 38 C.F.R. § 3.105(a).  To date, the Veteran has not alleged CUE in the January 1990 with respect to tinnitus.  

Regarding the claim for an earlier effective date for an increased rating for bilateral hearing loss, unfortunately, in February 2011, the AOJ incorrectly issued a statement of the case with respect to this issue.  This issue had already been denied by the Board in March 2009 and was final as the Veteran had not filed an appeal with the Court within the allotted time.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008) [(2013)].  As discussed in the Remand section below, the Board intended that the AOJ issue a statement of the case with respect to the claim for an increased rating for bilateral hearing loss, not an effective date earlier than September 23, 2002 for the 40 percent rating for bilateral hearing loss.  The Veteran timely perfected his appeal following the February 2011 statement of the case.

The Board finds that the claim for an effective date earlier than September 23, 2002 for the 40 percent rating for bilateral hearing loss must be dismissed as a matter of law as the claim was finally decided by the Board in March 2009.  If the Veteran wishes to seek revision of the Board's March 2009 decision regarding the effective date for the increased rating of bilateral hearing loss, he must file a claim alleging CUE in the March 2009 Board decision for the effective date for the increased rating for bilateral hearing loss.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed.Cir.2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A decision by the Secretary ... is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); see also 38 C.F.R. § 3.105(a).  To date, he has not alleged CUE in the March 2009 decision with respect to the effective date for the increased rating for bilateral hearing loss. 

In summary, the March 1990 rating decision is final as to the matter of the Veteran's claim of entitlement to service connection for tinnitus with a 10 percent disability rating, effective February 28, 1989.  Likewise, the March 2009 Board decision is final as to the earlier effective date for an increased rating for bilateral hearing loss.  The Court made it abundantly clear in Rudd that under these circumstances, dismissal is required due to the lack of a proper claim.  Rudd at 300.  Based on the procedural history of this case, the Board has no alternative but to dismiss these appeals without prejudice to the Veteran's filing CUE claims.  See also Sabonis, supra.

      b.  Service Connection Claim

The Veteran claims that he had a scar of the right lower leg that existed prior to service and was aggravated by service.  In this regard, he alleges that his in-service bending, stooping, lifting, loading and unloading of heavy equipment contributed to the aggravation of his tender scar and that such scar is still tender to touch and permanently disfiguring.  Therefore, he claims that service connection for such disorder is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran's February 1965 pre-induction examination noted a two inch scar on the right lower leg.  No associated disability was observed.  Additionally, his service treatment records, to include his June 1968 separation examination and report of medical history, are entirely negative for any complaints, treatment, or diagnoses referable to the scar.

Likewise, the Veteran's post-service VA and private treatment records do not demonstrate any complaints, treatment, or diagnoses referable to the scar.  In fact, a November 1989 VA general medical examination revealed no skin abnormalities on examination. 

Further, in August 2010, the Veteran underwent a VA examination in compliance with the March 2009 remand.  The VA examiner explained that the scar was not aggravated in service and was in fact, stable and healed at present.  In reaching the determination that the scar was not aggravated in service, the examiner considered the Veteran's report that the scar originated when he cut his leg with glass prior to service.  The examiner also reviewed the Veteran's claims file, and significantly, his service treatment records.  The examiner noted that the service treatment records did not indicate treatment for the scar during service and that the scar was not noted on the separation examination.  

The Board accords great probative weight to the August 2010 VA examiner's opinion as such was predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Moreover, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and is consistent with the remainder of the evidence of record, to include the lack of complaints or findings noted in the in-service and post-service records.  Therefore, as the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to the August 2010 opinion.  See Nieves-Rodriguez, supra; Stefl, supra. 

In reaching this decision, the Board has considered the Veteran's statements that his service duties, specifically bending, stooping, lifting, loading and unloading of heavy equipment contributed to aggravation of his tender scar and that such scar is still tender to touch and permanently disfiguring.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). In the instant case, the Board finds that such statements are not credible as they are inconsistent with the contemporaneous records and objective evidence, and were made under circumstances indicating bias or interest.

In this regard, while the Veteran alleges that he experienced tenderness of the scar as a result of his in-service duties, such is inconsistent with the contemporaneous service treatment records noting no complaints, findings, or treatment for such during service.  Moreover, while the Veteran filed his first claim with VA in February 1989, he did not report a scar, and a November 1989 VA general medical examination revealed no skin abnormalities on examination.  Furthermore, he did not contend that his scar was tender or disfiguring until he filed his instant claim for service connection, and the August 2010 VA examination revealed a stable and healed scar.  Therefore, as the Veteran's statements regarding his allegations that service aggravated his scar, resulting in tenderness and disfigurement, are inconsistent with the contemporaneous records and objective evidence, and were made under circumstances indicating bias or interest, the Board finds such to be not credible and they are afforded no probative weight.

Based on the foregoing, the Board finds that the Veteran's pre-existing scar did not increase in severity during service.  As no increase in disability has been shown, the Board finds that aggravation has not been established.  Therefore, service connection for such disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for service connection for a scar affecting the groin area.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his service connection claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an earlier effective date for a grant of a 10 percent rating for tinnitus is dismissed.

Entitlement to an effective date prior to September 23, 2002, for a 40 percent disability rating for bilateral hearing loss is dismissed.

Service connection for a scar affecting groin area, claimed as the right lower left crotch, is denied. 


REMAND

Regarding the claims for service connection for a skin disorder and higher ratings for bilateral hearing loss, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.   

Regarding the claim for service connection for a skin disorder, the Board observes that the March 2009 Remand directed that corrective VCAA notice be sent to the Veteran.  Specifically, the March 2009 Remand directed that he be sent notice of the requirements for service connection of a skin disorder, including as due to herbicide exposure, on a direct basis.  However, on remand, the AOJ sent a February 2010 letter informing the Veteran of the elements necessary to establish service connection on a presumptive basis due to herbicide exposure.  The letter did not include the direct service connection criteria.  Thus, another notice letter should be sent to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Moreover, as directed by the Board's March 2009 remand, the Veteran was afforded a VA skin examination in August 2010 so as to determine the nature and etiology of his skin disorder.  At such time, the examiner diagnosed tinea cruris and determined that such was a common fungal infection, and was not an Agent Orange infection.  He further found that such was not secondary to the Veteran's service or presumptive to Agent Orange exposure.  However, he did not provide a rationale for his opinion.  As such, an addendum opinion should be obtained on remand.  

Regarding the claim for higher ratings for bilateral hearing loss, as noted above, the Board observes that the claim was remanded in March 2009 for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Board acknowledges that although the body of the remand discussed the issuance of a statement of the case for higher ratings, the directive paragraph inadvertently directed issuance of the statement of the case for an earlier effective date.  Notably, the Board had already denied the earlier effective date claim in the same March 2009 decision.  Notwithstanding this fact, on remand, the AOJ issued a statement of the case for an earlier effective date for the hearing loss rating, and not a statement of the case for a higher rating for hearing loss.  As the notice of disagreement for higher ratings for bilateral hearing loss is still outstanding, another remand is required for issuance of a statement of the case.

Additionally, the Board observes that additional VA outpatient treatment records and examination reports were added to the record subsequent to the February 2011 supplemental statement of the case.  As such, readjudication should include review of these additional records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VCAA letter that informs him of the evidence needed to establish service connection for a skin disorder, to include as related to herbicide exposure on a direct basis.   

2.  Return the claims file to the VA examiner who conducted the Veteran's August 2010 skin examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the August 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

For each diagnosed skin disorder, please offer an opinion as to whether it is at least as likely as not that such had its onset in, or is otherwise related, the Veteran's military service, to include his acknowledged exposure to herbicides.  

Such opinion should contain a comprehensive rationale based on sound medical principles and facts.

3.  A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to a rating in excess of 40 percent for the period prior to December 21, 2012, and in excess of 60 percent thereafter for bilateral hearing loss must be issued. The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.   

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a skin disorder should be readjudicated based on the entirety of the evidence, including any additional evidence associated with the record since the issuance of the February 2011 supplemental statement of the case.  If the claim remains denied, a supplemental statement of the case should be issued. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


